     Case: 1:19-cv-02049 Document #: 46 Filed: 12/30/19 Page 1 of 2 PageID #:265




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

MILLENNIUM IP, INC. and MILLENNIUM MEDIA,
INC.,
                                                          Case No. 1:19-cv-2049
       Plaintiffs,
                                                          Judge John J. Tharp, Jr.
v.
                                                          Magistrate Judge Maria Valdez
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

       Defendants.



                              SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on July 18, 2019 [41] in favor of

Plaintiffs and against the Defendants Identified in Amended Schedule A. Plaintiffs acknowledge

payment of an agreed upon damages amount, costs, and interest and desires to release this

judgment and hereby fully and completely satisfy the same as to the following Defendants:

                     NO.                                 DEFENDANT
                      40                                  hetiandazao


       THEREFORE, full and complete satisfaction of said judgment as to above identified

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
     Case: 1:19-cv-02049 Document #: 46 Filed: 12/30/19 Page 2 of 2 PageID #:265




DATED: December 26, 2019                           Respectfully submitted,




                                                       ling Jiang
                                                   JiangIP LLC
                                                   111 West Jackson Blvd.
                                                   Suite 1700
                                                   Chicago, Illinois 60604
                                                   Telephone: 312-675-6297
                                                   Email: yanling@jiangip.com

                                                   ATTORNEY FOR PLAINTIFF


Subscribed and sworn before me by Yanling Jiang, on this 26th day of December, 2019.

Given under by hand and notarial seal.



               OFFICIAL SEAL
             OLLIE B. JONES
        Notary Public - State of Illinois   Notary Public
      My Commission Expires 4/07/2022

                                            State of ::[,/II J1 o t S
                                            County of    CO tJ le.
